I concur in the result reached because:
At the time the Unemployment Compensation Law was enacted, March 1937, section 422, Revised Codes of Montana, 1935, was, had been for many years, and is now, in full force and effect as a law of the state of Montana. It is as follows:
"Term of office, when not prescribed. Every office of which the duration is not fixed by law is held at the pleasure of the appointing power." *Page 484 
Knowing this, the Montana legislature of 1937 enacted the Unemployment Compensation Law, Chapter 137, Session Laws of Montana 1937. In part, at page 439, the legislature said: "Unemployment Compensation Commission. Section 10(a) Organization. There is hereby created a commission to be known as the unemployment compensation commission of Montana. The commission shall consist of three members who shall be appointed by the governor * * * Two of the members of the commission shall serve on a per diem basis * * * Each per diem member shall hold office for a term of six years * * *. The third member of the commission, who shall be designated as chairman at the time of his appointment, shall be paid a full-time salary in an amount to be fixed by the governor * * *"
Mr. Craighead is the third "member" and "chairman" of the unemployment compensation commission. His term of office is not fixed. Had the legislature intended that the "third member" hold during good behavior or for a fixed term or "duration," it would have so said.
Since the "duration" of the term of Mr. Craighead was "not fixed by law," he held his office under section 422, above, "at the pleasure of the appointing power" (the governor).
When the governor, exercising the pleasure given him by such law, terminated Mr. Craighead's term of office, Mr. Craighead ceased to be a member of the unemployment compensation commission of Montana with no power to further act as member or chairman of such commission.